Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent Industrial Board of Appeals which found that petitioner failed to pay wage supplements.
There is substantial evidence in the record to support the conclusion by respondent Industrial Board of Appeals that petitioner was liable for unpaid wage supplements. It was for the Board to resolve any conflicting testimony and evidence before it. Petitioner’s remaining arguments have been reviewed and rejected for lack of merit.
Mikoll, J. P., Mercure, Crew III, Yesawich Jr. and Peters, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.